DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2001 has been entered.
Response to Amendment
All pending claims 1-5, 9-23 and 26-37 were examined in this non-final office action in response to the request for continued examination.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed August 23, 2021, with respect to the rejection(s) of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Lawrence and Dhillon were withdrawn in favor of Hwu. All arguments were hinged on Lawrence and Dhillon and are moot.

35 USC 101
Rejection of claims based upon subject matter ineligibility is withdrawn.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-12, 16, 17, 20-23, 26-29 and 33-36 are rejected under 35 USC 102(a)(2) as being anticipated by Hwu et al., US 2020/0184543 “Hwu.”
Hwu teaches all the limitations of claims 1-5, 9-12, 16, 17, 20-23, 26-29 and    33-36. For example in Hwu, see at least: 
(Underlined text is for reader reference and emphasis.)
Regarding claim 1: (Currently Amended) A computer-implemented method comprising:
[Hwu: 0012] One or more example arrangements described herein relate to systems, apparatuses, and methods for implementing Artificial Intelligence (AI) to provide automated payment escrow services for online purchases and electronic payments. The AI system automatically processes pending purchase orders to hold the payment information in escrow for a window of time, and notifies a merchant of the pending purchase order to reserve the goods and/or services while withholding the payment information from the merchant. Accordingly, while the window of time is pending, the user is enabled to make changes to or cancel the pending purchase order, while still reserving the goods or services at the offered price point. In some the AI system automatically submits the payment information to the merchant at the expiration of the window of time, so that the pending purchase order can be processed by the merchant as a normal purchase order (e.g., for payment and delivery). In some arrangements, the AI system provides reminders to the user of the pending purchase order, and captures emotion detection data when the user views the reminders. In some arrangements, the AI system provides a recommendation to the user to modify, cancel, or proceed with the pending purchase order based on external data, the emotion detection data, and/or historical transaction data. As used in this specification, the terms “automatic” or “automatically” are defined as pertaining to an electronically carried out action that does not require outside (either human or machine) intervention to be scheduled, triggered, executed, and/or completed.
receiving, at an e-commerce order processor, an order comprising at least one product, 
[Hwu: 0032] In various arrangements, the shopping client application 218 enables a user to purchase goods and services as pending purchases held in escrow, and to manage the pending purchases held in escrow. For example, in some arrangements, when the user selects a good or service for purchase and has navigated to a payment information page within the shopping client application 218, the user is prompted to provide the payment information to purchase the selected good or service. When submitting the payment information, the user is presented a “buy now” a “hold now” purchase option. In some arrangements, each of the “buy now” purchase option and the “hold now” purchase option may be presented as an interactive element (e.g., a button, link, and/or the like) selectable by the user. If the user selects the “buy now” purchase option, the purchase is processed as a normal purchase order, and thus, the payment information is normally processed for payment and fulfillment (e.g., scheduled for delivery) by the provider computing system 104 or the merchant system 106 associated with the shopping client application 218. On the other hand, if the user selects the “hold now” purchase option, the selected good(s) or service(s) is reserved for inventory planning purposes and the offered price point is locked-in (e.g., by the provider computing system 104 or the merchant system 106) as in the case of a normal purchase order, but the payment information is held in escrow for a window of time (e.g., a predetermined time) during which the payment information is not processed. Instead, the purchase is a pending purchase order where the provided payment information is automatically processed after the window of time has lapsed. Please note: The pending purchase order is an open order during the specified window of time.
[Hwu: 0062] FIG. 3 is a flow chart of a process of providing payment escrow services for online purchases, according to some arrangements. Referring the FIG. 3, the process starts, and a pending purchase order corresponding to a purchase of a good or service from an online store is received at block 305. In some arrangements, the online store is presented to the user device via the shopping client application 218. In some arrangements, the online store is presented to the user device via the Internet browser 226. …
wherein the order is received in conjunction with an order completion event, wherein the order completion event is at least one of a payment submission, a payment authorization, or a payment offer; 
[Hwu: 0062] … Thus, in various arrangements, the pending purchase order is received from the shopping client application 218 or the Internet browser 226 in response to a selection of an interactive element (e.g., the “hold now” option) presented on the payment page of the online store via the user device 102. In some arrangements, the pending purchase order includes payment information provided by the user via the user device 102 on the payment page of the online store.
receiving an order completion criterion, wherein the order is to be maintained as an open order at least until the completion criterion is met; 
[Hwu: 0019] In some arrangements, when the user purchases a good or service from the online store or online catalog, the user provides payment information (e.g., by filling out fields in an electronic form), and places (e.g., submits) a purchase order for payment and delivery of the good or service. In some arrangements, when the user submits the purchase order via the user device 102, the provider computing system 104 intercepts or otherwise receives the purchase order. In some arrangements, the provider computing system 104 holds the purchase order in a purchase order escrow. In some arrangements, the provider computing system 104 generates a notification for a purchase hold, and sends the notification to the merchant system 106 to reserve the goods and/or services associated with the pending purchase held in the purchase order escrow for inventory planning purposes. However, in various arrangements, the provider computing system 104 withholds the payment information from the merchant, and instead, holds the payment information in the purchase order escrow for a window of time (e.g., predetermined or user defined). Thus, for example, the notification may include pending purchase information corresponding to the identity of the good(s) or service(s) associated with the purchase order, the price point for the good(s) or service(s), the length of the window of time that the payment information will be withheld in escrow, and/or the like, but excludes the payment information. Please note: The order is open during the window of time predetermined or user defined.
[Hwu: 0063] In some arrangements, the payment information corresponding to the pending purchase order is stored in an escrow database (e.g., the account database 240 or the like) at block 310 for a window of time. Further, a notification is generated corresponding to the pending purchase order at block 315. In some arrangements, the notification may include information corresponding to the identity of the good(s) or service(s) associated with the pending purchase order, the price point for the good(s) or service(s), the length of the window of time that the payment information will be withheld in escrow, and/or the like, but excludes the payment information. 
receiving an order change to the open order; and
[Hwu: 0020] Accordingly, in some embodiments, the user is free to make changes to or cancel the pending purchase order held in the purchase order escrow before the window of time has lapsed. … On the other hand, if the user later desires to make modifications to the purchase order held in the purchase order escrow or has a change of heart while the window of time is pending, the user is free to cancel or modify the purchase order (e.g., change the good(s) or service(s), change the provided payment instrument, and/or the like). Thus, the user is provided additional time to consider the purchase, while reserving the desired good or service at the offered price point, and the merchant is notified of the pending purchase information for inventory planning purposes. Please note: For examination purposes, the user makes a change to the open order.
[Hwu: 0036] In some arrangements, the shopping client application 218 enables the user to manage one or more pending purchase orders. For example, in some arrangements, the user may manage notification settings and/or preferences, request an extension of the window of time, modify the payment instrument provided in the submitted payment information, change the payment instrument, cancel the pending purchase order, remove a good or service from the pending purchase order, add a good or service to the pending purchase order, solicit input from friends or family for the goods or services in the pending purchase order, provide input to friends and family for a good or service in a pending purchase order created by the user or by another, send messages to the merchant or supplier associated with the good or service, change a delivery address for the pending purchase order, and/or the like.
[Hwu: 0061] Accordingly, in various arrangements, the provider computing system 104 processes pending purchase orders received from the shopping client application 218 and/or the Internet browser 244 to withhold the payment information from the merchant in escrow for a window of time. In some arrangements, the provider computing system 104 provides a notification to the merchant system 106 corresponding to the pending purchase order so that the merchant can reserve the good(s) and/or service(s) until the expiration of the window of time. In some arrangements, the provider computing system 104 releases the payment information to the merchant system 106 for processing and payment at the expiration of the window of time. In some arrangements, the provider computing system 104 releases the payment information to the merchant system 106 only if one or more user-defined or automatically generated conditions (e.g., rules) are satisfied prior to the expiration of the window of time. Thus, during the pendency of the window of time, the user is free to make changes to the pending purchase order or to cancel the pending purchase order at any time before the expiration of the window of time.
processing an order completion based on the order completion criterion, wherein the open order is changed to a closed order responsive to the processing of the order completion, and
[Hwu: 0065] In some arrangements, the expiration of the window of time is determined at block 330. If the user has not cancelled or modified the pending purchase order before the expiration of the window of time, the payment information associated with the pending purchase order is transmitted to the merchant (e.g., the merchant system 106) at block 335 at the expiration of the window of time. The merchant can then process the pending purchase order for payment and fulfillment (e.g., delivery), and the process ends.
wherein the order comprising the at least one product is shipped and payment processing of at least one payment submission, payment authorization, or payment offer is made responsive to the open order being changed to the closed order.
[Hwu: 0012] In some arrangements, the AI system automatically submits the payment information to the merchant at the expiration of the window of time, so that the pending purchase order can be processed by the merchant as a normal purchase order (e.g., for payment and delivery). Please note: Expiration of the window of time provides an indication that the open order is closed.
[Hwu: 0043] Accordingly, in various arrangements, the provider computing system 104 receives pending purchase orders from the shopping client application 218 and/or the Internet browser 226. In various arrangements, the provider computing system 104 holds the payment information in the pending purchase orders in escrow, and automatically submits or processes the payment information for payment and fulfillment (e.g., delivery) upon the expiration of a window of time. Please note: Expiration of the window of time provides an indication that the open order is closed.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1.
Regarding claims 3 and 4: Rejections are based upon the disclosures applied to claims 1 and 2. Order deferment is pre-processed, e.g. predetermined or user specified window of time, that results in a delay in payment, as recited under claim 1.
Regarding claim 5: Rejection is based upon the disclosures applied to claim 1. Final invoicing occurs once the window of time expires.
Regarding claim 9: Rejection is based upon the disclosures applied to claim 1. Once the window of time expires, whether the order was change or not changes, the provider automatically initiates order completion.
Regarding claim 10: Rejection is based upon the disclosures applied to claim 1. Order deferment is pre-processed, e.g. predetermined or user specified window of time, that results in a delay in payment, as recited under claim 1. User-specified window of time is an order preference.
Regarding claim 11: Rejection is based upon the disclosures applied to claim 1 and further disclosed: [Hwu: 0050] … In still another example, a user may define a rule to automatically proceed with any pending purchase orders having a payment due that is less than (or more than) a threshold amount after a predetermined period of time has lapsed (e.g., 2 days).
Regarding claim 12: Rejection is based upon the disclosures applied to claim 1. Completion criterion is a predetermine or user=specified window of time, that results in a delay in order processing.
Regarding claim 16: Rejection is based upon the disclosures applied to claim 1. An order change can be an item add or removal.
Regarding claim 17: Rejection is based upon the disclosures applied to claim 1 regarding goods or service. 
Regarding claim 20: Rejection is based upon the disclosures applied to claim 1. 
Regarding claim 21: Rejection is based upon the disclosures applied to claim 1. User interface on a client device may be app or browser-based.
Regarding claim 22: Rejection is based upon the disclosures applied to claim 1 and further disclosed regarding computing system components, e.g. server/processor/memory.
Regarding claims 23 and 26-29: Rejections are based upon the disclosures applied to claims 1, 22 and dependents of claim 1 reciting similar subject matter.
Regarding claim 33: Rejection is based upon the disclosures applied to claim 1 and further disclosed regarding computing system components, e.g. server/processor/memory.
Regarding claims 34-36: Rejections are based upon the disclosures applied to claims 1, 33 and dependents of claim 1 reciting similar subject matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 30, 31 and 37 are rejected under 35 USC 103 as being unpatentable over Hwu, US 2020/0184543, in view of Ward et al., US 8,554,694 “Ward.”
Rejections are based in part upon the teachings of Hwu and further taught and/or suggested by Hwu-Ward. Although Hwu’s completion criterion is based upon the expiration of a window of time, Ward on the other hand would have taught Hwu techniques that take into account quantity thresholds as another type of completion criterion.
In Ward, see at least:
(Ward: col. 40, line 53-col. 41, line 8) In one embodiment, a community shipping program may include a shipping option or options according to which consolidated orders received from participants in the community shipping program may be shipped (as a consolidated shipment) to a target location for the community when an order threshold for the community has been reached or exceeded. A consolidated shipment may be any means of shipping by which some savings or other benefit is obtained by shipping the consolidated orders to the same target location. In some embodiment, the consolidated orders may be shipped together, and/or may be shipped in the same container. In other embodiments, different shipping arrangements may be employed. Order thresholds that may be used may include, but are not limited to, the number of orders, the quantity of the items ordered, the price of the items ordered, the weight of the items ordered, and the shipping volume of the items ordered. For example, a consolidated shipment may be sent to the target location for the community when a threshold of N (or more) orders have been received from the community. As another example, a consolidated shipment may be sent to the target location for the community when at least a threshold quantity of Q or more items have been ordered by the community.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Ward completing an order based upon a product quantity threshold or order quantity threshold would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Ward to the teachings of Hwu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 15 and 32 are rejected under 35 USC 103 as being unpatentable over Hwu, US 2020/0184543, in view of Lupo, US 2014/0156452.
Rejections are based in part upon the teachings of Hwu and further taught and/or suggested by Hwu-Lupo. Although Hwu’s completion criterion is based upon the expiration of a window of time, Lupo on the other hand would have taught Hwu techniques that take into account other types of order completion criteria.
In Lupo, see at least:
[Lupo: 0015] When a user purchases an item from an online merchant, an online order is initiated. The user may opt to share the online order with a number of people. When the user shares the online order, a system sends a message to selected people inviting them to add items to the online order. After receiving the message, a second user is allowed to add an item to the order and separately pay the merchant for the item. Once the online order is complete, the merchant fulfills the online order by shipping all of the items--regardless of buyer--to one geographic location. The users who added items to the order may save on shipping costs because delivery is only to a single destination, rather than multiple destinations. Specifically, one user may pay the entire shipping cost or the shipping cost may be divided amongst the buyers participating in the online order.
[Lupo: 0026] In some instances, the online order may be a preliminary order that will only be finalized on receiving a final approval from the first user. The first user may grant a final approval once the first user considers the order to be complete. In some embodiments, the order is considered complete after a period of time has elapsed. For example, the online order may be held open for a period of two days before it is considered complete. In some embodiments, the order is considered complete once a minimum number of items are added to the aggregated online order. In some embodiments, the order is considered complete after a minimum number of users have added items to the aggregated online order. In the event the first user does not grant final approval to the preliminary order, the online order will not be fulfilled by the online merchant and will be cancelled. As a result of the cancelled order, the first user may be refunded any payments sent to the receiver module 205.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of completing an order based upon the number of added products as taught by Lupo would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Lupo to the teachings of Hwu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Hwu, US 2020/0184543, in view of Mathai et al., US 2009/0234875 “Mathai.”
Rejections are based in part upon the teachings of Hwu and further taught and/or suggested by Hwu-Mathai. Although Hwu does not expressly mention an exchange process, Mathai on the other hand would have taught Hwu useful techniques for exchanging and returning products.
In Mathai, see at least:
[0021] When a product return or exchange request occurs, again, either at a bricks-and-mortar store or through an on-line Web site, the request is sent to the controller 102.  The controller 102 updates the database 104 accordingly and automatically triggers the data analyzer 106.  The data analyzer 106 performs critical and extensive analysis of the relevant data.  Critical analysis or a condensed view of summary product metrics are updated in graphs and/or tables of the transaction registry 108. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of exchanging or returning products as taught by Mathai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mathai to the teachings of Hwu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 19:  Rejection is based upon the teachings and rationale applied to claim 18.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0193858 (Reed et al.) July 9, 2015, discloses: A system and application for modifying an electronic transaction with a seller after the transaction has been completed. An electronic receipt or confirmation listing the information associated with a recently completed electronic transaction is provided on a user's device, including a time display showing how much time remains to modify or cancel the completed transaction and an unbuy selector. 
US 10,262,292 (Kumar et al.) April 16, 2019, discloses: At 606, the computing device may receive, from the first buyer device, a specified time associated with the first order as a threshold time for other buyers to participate in the combined order. For example, the specified time may be a default time, or a time that the first buyer enters into a user interface, during which placement of the first order is paused to allow other buyers to participate in a combined order with the first order. In some examples, the specified time may be a scheduled delivery time, such as for later in the day, or for a different day.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 11, 2021